840 F.2d 18
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Gregory Alan MATHESON, Defendant-Appellant.
No. 87-1675.
United States Court of Appeals, Sixth Circuit.
Feb. 23, 1988.

Before ENGEL, MERRITT and CORNELIA G. KENNEDY, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 43(a).


2
This federal prisoner appeals the judgment of the district court denying his Fed.R.Crim.P. 35(b) motion to reduce his three year sentence imposed pursuant to his plea of guilty to a federal narcotics charge.


3
Upon review we conclude that the district court did not abuse its discretion.  The three year sentence is well within the statutory limit which the district court could have imposed, and defendant is therefore not entitled to a reduction of his sentence merely because it exceeds that imposed upon others who have been convicted of the same offense.    See United States v. Tucker, 404 U.S. 443, 446-47 (1972);  United States v. Brummett, 786 F.2d 720, 723 (6th Cir.1986).


4
Accordingly, the judgment of the district court entered July 8, 1987, is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.